Citation Nr: 1506194	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury, to include impaired memory.

2.  Entitlement to service connection for a psychiatric disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no probative evidence of a current disability, including impaired memory, as a residual of an alleged head injury during service.  

2.  Service treatment records do not reveal any diagnosis of a psychiatric disorder during active duty service. 

3.  The record shows a current diagnosis of depressive disorder, which VA medical opinions indicate is the result of racism and discrimination the Veteran experienced during service.  

4.  The Veteran's reports of his experiences during service are not credible when considered in light of the documented military service records, and the nature and circumstances of his service.  

5.  There is no probative evidence linking the Veteran's current psychiatric disorder to service.  



CONCLUSIONS OF LAW

1.  The residuals of a head injury, to include impaired memory, were not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).

2.  A psychiatric disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for service connection in a letter dated May 2011 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his former representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; VA medical records; a VA examination report; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in December 2014, which are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

II.  Residuals of Head Injury

The Veteran claims entitlement to service connection for the residuals of a head injury.  Service connection is in effect for a scar lateral to the left eye, which he claims is the residual of a head injury during service.  Specifically, he has testified that he was struck in the head as a result of being assaulted during service.

The service treatment records do not reveal that the Veteran was assaulted, or treated for a head injury during service.  In April 1991, service department examination of the Veteran was conducted in conjunction with legal proceedings being conducted against the Veteran.  This examination report serves as the Veteran's separation examination.  The examination was negative for head injury on clinical examination or medical history provided by the Veteran.  However, a scar lateral to the left eye was noted, which had not been noted on entrance examination.  

The Veteran makes a vague claim that he has memory impairment as a residual of an alleged head injury during service.  Again, review of the service treatment records does not reveal any indication of a head injury during service.  A large volume of VA treatment records spanning the period from service to the present have been obtained and also do not reveal complaints, or diagnosis, of any head injury or residuals thereof.

In December 2014, a full VA neurologic examination determined that with the exception of the previously service-connected scar, the Veteran did not have any current disability which was a residual of a claimed head injury during active service.  The accompanying psychiatric examination also did not find any symptoms of memory impairment to be present.  

The Veteran does not have a current disability as a residual of a claimed head injury during active service.  Without a current disability, there can be no entitlement to compensation.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of a head injury, claimed as impaired memory; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Psychiatric Disorder

The Veteran claims entitlement to service connection for a psychiatric disorder.  He claims that he was assaulted, harassed, and the subject of racial discrimination during service as the cause of his claimed psychiatric disorder.

The Veteran served on active duty from August 1986 to August 1991.  He enlisted in the Army in August 1986; in September 1989 he was discharged prior to completion of his initial term of service, so that he could immediately reenlist of an extended period of time.  Service personnel records reveal that the Veteran was awarded several certificates of achievement for meritorious achievement in the performance of his duties.  Service personnel records also reveal that the Veteran received disciplinary action for a driving under the influence offense in February 1988.  Despite this, his service was considered satisfactory enough to warrant the reenlistment in September 1989.

The Veteran was separated from service in August 1991.  He was originally separated from service under "other than honorable conditions."  Specifically, he was separated in lieu of a Special Court Martial.  The charging documents reveal that in March 1991, he was involved in a domestic incident during which he assaulted his wife and child.  In June 1997, his discharge was upgraded to a general discharge by the Army Discharge Review Board.  

The Veteran has testified and asserted that he was assaulted, harassed, and the subject of racial discrimination during service.  Review of the service personnel records does not support his contentions.  Specifically, there are numerous documents showing recognition for meritorious service.  To the extent that disciplinary action is shown, it is shown for very specific and documented infractions.  Moreover, the Veteran reported to VA medical personnel that he incurred injuries as a result of parachute landings during service.  However, the record does not reveal that the Veteran was parachute qualified, or participated in paratrooper training for such reported injuries to have occurred.  

Service treatment records reveal that mental health screening was conducted in March 1991, apparently in relation to the domestic assault which ultimately resulted in his separation from service.  The April 1991 separation examination report indicated a normal psychiatric clinical evaluation.  The Veteran did indicate symptoms of depression and nervous trouble on the accompanying report of medical history; however he was facing criminal charges under Special Court Martial at that time.  No actual psychiatric disorder was diagnosed on examination or noted by the examiner.  

A large volume of VA medical treatment records have been obtained.  The majority of these records related to treatment for physical ailments, with few showing treatment for psychiatric symptoms.  A large volume of the VA medical records also relate to VA social work intervention related to the Veteran being homeless, but not for psychiatric diagnoses.  A July 2004 VA treatment record revealed that the Veteran had recently been prescribed Prozac, but it was discontinued because he had feelings of lightheadedness.  An April 2005 VA outpatient treatment record indicates depression as one of the disorders noted on the Veteran's primary medical history.  A May 2006 VA outpatient treatment record noted a positive depression screening of the Veteran.  An October 2006 VA mental health intake assessment indicates that the Veteran was depressed since his divorce from his wife in 1994, which was three years after separation from service.  He reported being employed but homeless due to the need to pay child support.  He reported symptoms of anxiety.  The diagnosis was adjustment disorder, with depressed mood.  A November 2006 VA social worker homeless intake note indicated a psychiatric history but no currently reported symptoms.  The indicated diagnosis was again adjustment disorder.    

A November 2008 VA outpatient treatment record indicated that the Veteran was seen for symptoms which were either an anxiety attack or stroke.  However, in an August 2008 VA homeless program note by a VA social worker, the Veteran specifically denied having any mental health problems.  

At an October 2009 VA psychiatric examination, the Veteran reported being depressed which he said started when he left the Army.  He also reported being subjected to discrimination and racial slurs during service.  He reported having marital problems during service, which continued after separation and ultimately resulted in divorce three years after separation from service.  He reported no prior mental health treatment.  After full examination the diagnosis was recurrent major depressive disorder.  The examiner indicated that 

The patient is a Hispanic 49-year-old Gulf War noncombat veteran who appears to have experienced persistent ethnic/racial stereotyping and abuse during his military service, resulting in significant stress, lowered self-esteem, and adaptation difficulties to active service[.]  His mood difficulties began to emerge during active duty and manifested primarily as continuous anger, irritability, self-consciousness, and negative thought content.  These contributed to the development of a dysfunctional marriage towards the end of his active military service and a divorce shortly after his discharge from the military.  Dysphoria and depression have frequently punctuated his post-military life, leading to periodic yet sustained interpersonal difficulties, including with his children from whom he has been estranged for years.  His persistent social impoverishment of his life has exacerbated and perpetuated his depressive illness[.]  There is no evidence suggesting that depression predated his military service.

CONCLUSION:  
This Hispanic Gulf War noncombat veteran meets criteria for recurrent major depression which appears to have originated during his active military service.  Precipitating factors may have been the added stress of continual ethnic/racial abuse perpetrated by fellow soldiers and some immediate leaders and by the rigors of military duty during a time of conflict.  The depressive illness has negatively impacted the quality of his interpersonal life after the discharge from military service. 

This medical opinion indicates that the Veteran experienced the rigors of military duty during a time of conflict, yet also acknowledges that the Veteran never served in combat.  To the extent that the opinion links the current depression to ethnic/racial stereotyping and abuse during his military service, it does not account for service personnel records showing generally satisfactory service acknowledged by certificates of merit.  

An August 2012 VA psychiatric treatment note states that the Veteran 

has been treated for depression.  He is applying for [service connection] benefits for his Depression.  Veteran states that while stationed in Schofield [B]arracks in Hawaii (August 1991) he was having marita1 problems (wife was cheating).  Wife ca11ed police and accused Veteran of child abuse.  Veteran was arrested by the [military police] and as a result he received other than honorable discharge in September 1991.  Veteran states that this was the cause of his chronic depression.  If the above is true then there is reason to think that his Chronic Depression is a result of his service experience and it is as like1y as not that this depression is related to his military experience.

In December 2014, the most recent VA psychiatric examination of the Veteran was conducted.  The examiner indicated that the Veteran met the diagnostic criteria for a diagnosis of major depressive disorder.  The Veteran specifically reported having multiple head injuries during service as a result of parachuting.  The Veteran also reported being an Army Ranger and that he saw combat but that it was unofficial, "never in the books."  He also reported racism and discrimination because he was the only Hispanic in his unit.  The Veteran's reported symptoms were depressed mood, chronic sleep impairment, disturbance of motivation and mood, and suicidal ideation.  The examiner indicated that the Veteran's depressive disorder was due in part to military service and the reported racism and mistreatment he experienced therein.  

 There are several medical opinions of record which link the Veteran's current depression to military service.  They specifically indicate that the psychiatric disorder is the result of racism, and discrimination experienced by the Veteran during service.  However, these opinions are not based on an accurate factual basis with respect to the nature of the Veteran's service.  Specifically, the record is full of the Veteran reporting contradictory and incorrect facts related to his service including his reports of being in combat, a paratrooper, and a Ranger.  The service personnel records do not support that the Veteran was trained as a paratrooper or an Army Ranger, nor do the nature and circumstances of the Veteran's service, including location and period of time of service, support that he ever was involved in combat.  Moreover, his reports of discrimination are countered by service personnel records showing meritorious service which was recognized at various points during active duty.  The documented criminal incidents are very specific and not the result of discrimination.  Accordingly, the Board finds the Veteran's reports of incidents of racial discrimination experienced during service are both internally inconsistent and inconsistent with the other evidence of record, to include his service personnel records.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Since the Board finds the Veteran's reports of the circumstances of his service to not be credible, the medical opinions based upon those reports cannot be probative.  Accordingly, there is no probative and credible evidence linking a current psychiatric disorder to the Veteran's military service.  The preponderance of the evidence is against the claim for service connection for a psychiatric disorder; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for the residuals of a head injury, claimed as impaired memory, is denied.

Service connection for a psychiatric disorder is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


